DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thermostat must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (5082).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 28 is objected to because of the following informalities: the claimed limitation seems to include a typographical error, wherein the claim includes “compsising”. Appropriate correction is required.
Claim 28 is objected to because of the following informalities: the claimed limitation seems to include a typographical error, wherein the claim includes “pumo”. Appropriate correction is required.
Claim 28 is objected to because of the following informalities: the claimed limitation seems to include a typographical error, wherein the claim includes “the pumo and including thermostat apparatus”.  The addition of “… and including (a/the) thermostat apparatus” would help to provide clarity. Appropriate correction is required.
Claim 29 is objected to because of the following informalities: the claimed limitation seems to include a typographical error, wherein the claim includes “furhter”. Appropriate correction is required.
Claim 30 is included due to its dependency upon an objected base claim. 
Claim 34 is objected to because of the following informalities: the claimed limitation seems to include a typographical error, wherein the claim includes “the fluid flow pathway for heated fluid further from the first outer edge”. The addition of “… pathway for heated fluid (is/being/disposed/placed) further from the first outer edge” would help to provide clarity. Appropriate correction is required.
Claim 35 is objected to because of the following informalities: the claimed limitation seems to include a typographical error, wherein the claim includes “pumo”. Appropriate correction is required.
Claim 35 is objected to because of the following informalities: the claimed limitation seems to include a typographical error, wherein the claim includes “…and including thermostat apparatus”. The addition of “… and including (a/the) thermostat apparatus” would help to provide clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 28; the limitation(s), “…the air adjacent the system” are unclear. The limitation of “the air adjacent the system” is confusing as it is unclear what air is being referred as the limitation lacks antecedent basis and in part renders the scope of the claim indefinite. For the purposes of examination, the limitation is being interpreted as air being treated by a system.
In re claim 28; the limitation(s), “…the air adjacent the system” are unclear. The limitation of “adjacent the system” is confusing as it is unclear what air is being referred to and furthermore what restrictions are imposed by the recitation of “adjacent”, as such the limitations in part renders the scope of the claim indefinite. For the purposes of examination, the limitation is being interpreted as air being treated by a system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 26-27, 31-34, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US6276443B1) and further in view of Martin (US5284027A) and Phillips (US 6070651 A).
In re claim 21, Martin (US6276443B1) discloses a system for treating air (air conditioning coil system), the system having a coil (multi-slab coil 20), 
the coil having fluid pathway structure through which fluid is flowable [0041; FIG.4], 
the fluid comprising heat exchange fluid (refrigerant fluid [0041]), 

Martin (US6276443B1) lacks: 
a housing within which the coil is disposed, and 
a pump, 
the pump within the housing on the coil.

Regarding the limitation; “…a housing within which the coil is disposed”, Martin (US5284027A) discloses in a similar invention, regarding air conditioning systems, a consideration for a housing (housing 14 [0068; FIG.2]) within which a coil 24 is disposed. [0030, 0060; FIG.11] 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a housing, as taught by Martin (US5284027A). 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an enclosure within which a coil can be placed, providing protection for interior components from exterior environments and obstructions.  
Regarding the limitation; “…a pump, the pump within the housing on the coil”, Phillips (US 6070651 A) discloses in a similar invention, regarding thermal heating and cooling, a consideration for a pump 28 which is provided for pumping fluid from the input conduit through the first transfer coil to the output conduit [0032; FIG.3]. Phillips further discloses that the pump 28 is disposed within the housing 11 on the coil 18 as seen in FIG.3. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a pump, the pump within the housing on the coil, as taught by Phillips. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for moving a fluid through a system, via a pump, and further provides a pump disposed within a housing on a coil, reducing the travel time between the pump system and the fluid pathways; a configuration which increases the effectivity of maintain a desired flow between components by decreasing travel time and distance.  
In re claim 26, Martin (US6276443B1) lacks the system of claim 21 further comprising a second source for supplying cooling fluid to the coil, the fluid pathway structure including cooling fluid pathway structure for the cooling fluid to flow to the coil and from the coil.
Regarding the limitation; Phillips (US 6070651 A) discloses in a similar invention, regarding thermal heating and cooling, a consideration for a pump 28 Phillips teaches a system including a pump, a first and second transfer coil, and a fan with distal ends of the intake and output conduits fluidly connectable to a fluid source which can be used with either a first (heating) or second (cooling) source to condition a space [0034, FIG.1, 3-5]. Phillips further discloses methods for the use of a second source in order to cool the system; wherein, examples for cooling the second transfer coil 25 include submerging the second transfer coil in a lake or a stream, in an ice chest or cooler and even a bucket of cool water. Optionally, the distal ends 23,24 of the intake and output conduits 19,20 without the second transfer coil 25 are submergible into a body of water 27 such as a lake or even a bucket of water to draw water into the intake conduit 19 from the body of water 26 and discharge water from the output conduit 20 into the body of water 26 as illustrated in FIG. 4 [0035]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include comprising a second source for supplying cooling fluid to the coil, the fluid pathway structure including cooling fluid pathway structure for the cooling fluid to flow to the coil and from the coil, as taught by Phillips. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a source of supplying cooling fluid for use in a system which conditions and cools an enclosed space.  
In re claim 27, Martin (US6276443B1) lacks the system of claim 26 further comprising the pump in fluid communication with the cooling fluid pathway structure for pumping the cooling fluid from the second source to the coil and from the coil, the pump for pumping the cooling fluid from the coil back to the second source, or from the coil to a location outside the housing.
Regarding the limitation; Phillips (US 6070651 A) discloses in a similar invention, regarding thermal heating and cooling, a consideration for a pump 28 Phillips teaches a system including a pump, a first and second transfer coil, and a fan with distal ends of the intake and output conduits fluidly connectable to a fluid source which can be used with either a first (heating) or second (cooling) source to condition a space [0034, FIG.1, 3-5]. Phillips further discloses methods for the use of a second source in order to cool the system; wherein, examples for cooling the second transfer coil 25 include submerging the second transfer coil in a lake or a stream, in an ice chest or cooler and even a bucket of cool water. Optionally, the distal ends 23,24 of the intake and output conduits 19,20 without the second transfer coil 25 are submergible into a body of water 27 such as a lake or even a bucket of water to draw water into the intake conduit 19 from the body of water 26 and discharge water from the output conduit 20 into the body of water 26 as illustrated in FIG. 4 [0035]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include the pump in fluid communication with the cooling fluid pathway structure for pumping the cooling fluid from the second source to the coil and from the coil, the pump for pumping the cooling fluid from the coil back to the second source, or from the coil to a location outside the housing, as taught by Phillips. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a system capable of allowing a heat exchange fluid to flow from a source, through a system, and then exhausted out in order to have the systems heat exchange capability refreshed during normal operations. 
In re claim 31, Martin (US6276443B1) discloses the system of claim 21 further comprising the coil for use in treating air, the air flowable with respect to the coil [0001; FIG.4], the fluid pathway structure having at least one fluid pathway for heated fluid for use in heating air, and at least one fluid pathway for cooling fluid for use in cooling air [FIG4].
It should be noted; Martin (US6276443B1) teaches three fluid pathways within a coil for heat exchange fluid. The pathways condition air by cooling, however, if the cycle were reversed the pathways would condition an airflow by heating it. As such, depending on whether the system is placed in a cooling or heating mode, any one of the pathways can perform the function of heating or cooling; whereby, any pathway can be designated as a heating or cooling coil during the operation. Any of the pathways are capable of enabling a fluid pathway for heating or cooling fluid, as heating and cooling is disclosed as functional language. There is nothing disclosed within the limitations that the pathways must be operated at the same time.
In re claim 32, Martin (US6276443B1) discloses the system of claim 21 further comprising the coil for use in treating air, the air flowable with respect to the coil [0001; FIG.4], the fluid pathway structure having a fluid flow pathway for heated fluid for use in heating air (row 32), and a plurality of fluid flow pathways for cooling fluid for use in cooling air (rows 31, 33), the fluid flow pathway for heated fluid disposed more interior to the coil than the plurality of fluid flow pathways for cooling fluid, among the plurality of fluid flow pathways for cooling fluid, or one of the fluid flow pathways for cooling fluid closer to an outer edge of the coil (outer edge of coil slab 21) than the fluid pathway for heated fluid [FIG.4].
It should be noted; Martin (US6276443B1) teaches three fluid pathways within a coil for heat exchange fluid. The pathways condition air by cooling, however, if the cycle were reversed the pathways would condition an airflow by heating it. As such, depending on whether the system is placed in a cooling or heating mode, any one of the pathways can perform the function of heating or cooling; whereby, any pathway can be designated as a heating or cooling coil during the operation. Any of the pathways are capable of enabling a fluid pathway for heating or cooling fluid, as heating and cooling is disclosed as functional language. As such, the pathways can be defined as a fluid pathway for heated fluid (row 32) disposed more interior to the coil 21 than the plurality of fluid pathways for cooling fluid (rows 31, 33) disposed closer to an outer edge of the coil [FIG.4]. There is nothing disclosed within the limitations that the pathways must be operated at the same time. 
In re claim 33, Martin (US6276443B1) discloses the system of claim 21 further comprising the fluid pathway structure having a fluid flow pathway for heated fluid for use in heating air (row 32), and a fluid flow pathway for cooling fluid for use in cooling air (rows 31, 33), the coil having an outer edge (edge of coil slab 21), the fluid flow pathway for heated fluid further from the edge than the fluid flow pathway for fluid for use in cooling air [FIG.4].
It should be noted; Martin (US6276443B1) teaches three fluid pathways within a coil for heat exchange fluid. The pathways condition air by cooling, however, if the cycle were reversed the pathways would condition an airflow by heating it. As such, depending on whether the system is placed in a cooling or heating mode, any one of the pathways can perform the function of heating or cooling; whereby, any pathway can be designated as a heating or cooling coil during the operation. Any of the pathways are capable of enabling a fluid pathway for heating or cooling fluid, as heating and cooling is disclosed as functional language. As such, the pathways can be defined as a fluid pathway for heated fluid (row 32) further from the edges of coil slab 21 where pathways for cooling fluid (rows 31, 33) are disposed [FIG.4]. There is nothing disclosed within the limitations that the pathways must be operated at the same time. 
In re claim 34, Martin (US6276443B1) discloses the system of claim 21 further comprising, the coil having a first outer edge and a second outer edge spaced apart from the first outer edge (edges of coil slab 21), the fluid pathway structure including a fluid flow pathway for heated fluid for use in heating air (row 32), a first fluid flow pathway for cooling fluid for use in cooling air (row 31), a second fluid flow pathway for cooling fluid for use in cooling air (row 32), the fluid flow pathway for heated fluid further from the first outer edge than the first fluid flow pathway for fluid for use in cooling air, and the fluid flow pathway for heated fluid further from the second outer edge than the second fluid flow pathway for fluid for use in cooling air [FIG.4].
It should be noted; Martin (US6276443B1) teaches three fluid pathways within a coil for heat exchange fluid. The pathways condition air by cooling, however, if the cycle were reversed the pathways would condition an airflow by heating it. As such, depending on whether the system is placed in a cooling or heating mode, any one of the pathways can perform the function of heating or cooling; whereby, any pathway can be designated as a heating or cooling coil during the operation. Any of the pathways are capable of enabling a fluid pathway for heating or cooling fluid, as heating and cooling is disclosed as functional language. As such, the pathways can be defined as a fluid pathway for heated fluid (row 32) further from the first outer edge than the first fluid flow pathway for fluid for use in cooling air (row 31), and the fluid flow pathway for heated fluid (row 32) further from the second outer edge than the second fluid flow pathway for fluid for use in cooling air (row 33) as seen in FIG.4. There is nothing disclosed within the limitations that the pathways must be operated at the same time. 
In re claim 36, the limitations of the system of claim 36 are similar in scope to those disclosed in the rejection of claim 21. For more information regarding the limitations, please see in re claim 21. 
In re claim 37, the limitations of the system of claim 37 are similar in scope to those disclosed in the rejection of claim 34. For more information regarding the limitations, please see in re claim 34.
In re claim 38, the limitations of the system of claim 38 are similar in scope to those disclosed in the rejection of claim 34. For more information regarding the limitations, please see in re claim 34.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable Martin (US6276443B1), Martin (US5284027A), and Phillips (US 6070651 A), as applied to claim 21 above and further in view of Rosén (US 20210270491 A1).
In re claim 22, Martin (US6276443B1) lacks the system of claim 21 further comprising the pump for selectively pumping heating fluid through the fluid pathway structure of the coil to heat air, or the pump for pumping cooling fluid through the fluid pathway structure of the coil to cool air.
Regarding the limitation; Rosén (US 20210270491 A1) discloses in a similar invention, regarding reversible heat pumps used in space heating or cooling, a consideration for a reversible heat pump assembly 100 which is configured to be selectively set in either a heating mode or a cooling mode. Hence, at a specific point in time the reversible heat pump assembly 100 may be set in one of the heating mode or a cooling mode [0097]. The thermal energy circuit 10 comprises two conduits 12, 14 for allowing flow of heat transfer liquid therethrough. The temperature of the heat transfer liquid of the two conduits 12, 14 is set to be different. A hot conduit 12 in the thermal energy circuit 10 is configured to allow heat transfer liquid of a first temperature to flow therethrough. A cold conduit 14 in the thermal energy circuit 10 is configured to allow heat transfer liquid of a second temperature to flow therethrough. The second temperature is lower than the first temperature [0072]. Rosén further discloses that the system comprises a heat pump connection 136a connected to the second side outlet 134, a heating circuit connection 136b arranged to be connected to a heating circuit 140, and a cooling circuit connection 136c arranged to be connected to a cooling circuit 150. A control signal which comprises information regarding settings for the pump; upon the control signal comprises information pertaining to setting the reversible heat pump assembly in the heating mode, setting a reversing valve of the heat pump such that refrigerant of the heat pump is flowing from a first side coil to a second side coil, and upon the control signal comprises information pertaining to setting the reversible heat pump assembly in the cooling mode, setting the reversing valve of the heat pump such that refrigerant of the heat pump is flowing from the second side coil to the first coil [0096-0100, Claim 9; FIG.2].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a pump for selectively pumping heating fluid through the fluid pathway structure of the coil to heat air, or the pump for pumping cooling fluid through the fluid pathway structure of the coil to cool air, as taught by Rosén. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a system capable of pumping either heating or cooling fluid through a coil, for conditioning a space, according the environmental conditions set by an operator. 
Claim(s) 23-25 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable Martin (US6276443B1), Martin (US5284027A), and Phillips (US 6070651 A), as applied to claims 21 above and further in view of West (US 6612267 B1).
In re claim 23, Martin (US6276443B1) lacks the system of claim 21 further comprising a first source for supplying heating fluid to the fluid pathway structure for flow to the coil.
Regarding the limitation; West (US 6612267 B1) discloses in a similar invention, regarding combined heating and hot water systems, a consideration for a boiler connected through boiler water outlet 82 to a variable speed circulating pump 90, which delivers the hot boiler water through conduits 92, 93 and 94 to a boiler water inlet 96 in instantaneous heat exchanger 54 [0028; FIG.2]. Hot boiler water then flows downwardly through tubular member 56, through boiler water crossover conduit 98, and upwardly through tubular member 58 to a boiler water outlet 100 of heat exchanger 54. A boiler water return line 102 then delivers the boiler water to a three way-valve 104, and then through a valve outlet 106 back to heat generator boiler water inlet 84 to complete the boiler water flow circuit connecting the heat exchanger 54 and the heat generator reservoir 80 in series [0028; FIG.2].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a first source for supplying heating fluid to the fluid pathway structure for flow to the coil, as taught by West. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a dedicated source of heat for use in providing thermal energy to heating circuit. 
Regarding the limitation; “…coil”, the limitations are similar in scope to those disclosed in the rejection of claim 21, for more information regarding the limitations please see in re claim 21.
In re claim 24, Martin (US6276443B1) lacks the system of claim 23 further comprising the pump in fluid communication with the fluid pathway structure for pumping the heating fluid from the first source to the coil and from the coil, the pump for pumping the heating fluid from the coil back to the first source or from the coil to a location outside the housing.
Regarding the limitation; West (US 6612267 B1) discloses in a similar invention, regarding combined heating and hot water systems, a consideration for a boiler connected through boiler water outlet 82 to a variable speed circulating pump 90, which delivers the hot boiler water through conduits 92, 93 and 94 to a boiler water inlet 96 in instantaneous heat exchanger 54. Hot boiler water then flows downwardly through tubular member 56, through boiler water crossover conduit 98, and upwardly through tubular member 58 to a boiler water outlet 100 of heat exchanger 54. A boiler water return line 102 then delivers the boiler water to a three way-valve 104, and then through a valve outlet 106 back to heat generator boiler water inlet 84 to complete the boiler water flow circuit connecting the heat exchanger 54 and the heat generator reservoir 80 in series [0028; FIG.2].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include the pump in fluid communication with the fluid pathway structure for pumping the heating fluid from the first source to the coil and from the coil, the pump for pumping the heating fluid from the coil back to the first source or from the coil to a location outside the housing, as taught by West. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a system capable of allowing a heat exchange fluid to flow from a source, through a system, and then exhausted out in order to have the systems heat exchange capability refreshed during normal operations.
Regarding the limitation; “…coil”, the limitations are similar in scope to those disclosed in the rejection of claim 21, for more information regarding the limitations please see in re claim 21.
In re claim 25, Martin (US6276443B1) lacks the system of claim 24 wherein the first source is one of:
a first heated water source from which heated water is flowable to the system and is then flowable back to the first source;
a second heated water source from which heated water is flowable and is then pumpable to the system and is then flowable to a drain, reservoir or exhaust; or
a heated water source which comprises both a first heated source and a second heated source which can both be used together or one of which can be used separately.

Regarding the limitation; West (US 6612267 B1) discloses in a similar invention, regarding combined heating and hot water systems, a consideration for a boiler connected through boiler water outlet 82 to a variable speed circulating pump 90, which delivers the hot boiler water through conduits 92, 93 and 94 to a boiler water inlet 96 in instantaneous heat exchanger 54. Hot boiler water then flows downwardly through tubular member 56, through boiler water crossover conduit 98, and upwardly through tubular member 58 to a boiler water outlet 100 of heat exchanger 54. A boiler water return line 102 then delivers the boiler water to a three way-valve 104, and then through a valve outlet 106 back to heat generator boiler water inlet 84 to complete the boiler water flow circuit connecting the heat exchanger 54 and the heat generator reservoir 80 in series [0028; FIG.2].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include wherein the first source is one of a first heated water source from which heated water is flowable to the system and is then flowable back to the first source, as taught by West. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a system capable of allowing a heat exchange fluid to flow from a source, through a system, and then exhausted out in order to have the systems heat exchange capability refreshed during normal operations. 
In re claim 29, Martin (US6276443B1) lacks the system of claim 21 further comprising a heated water source for providing heated water to the pump for pumping to the coil, the heated water flowing by gravity from the heated water source to the pump.
Regarding the limitation; West (US 6612267 B1) discloses in a similar invention, regarding combined heating and hot water systems, a consideration for a boiler connected through boiler water outlet 82 to a variable speed circulating pump 90, which delivers the hot boiler water through conduits 92, 93 and 94 to a boiler water inlet 96 in instantaneous heat exchanger 54 [0028; FIG.2]. It can be seen in FIG.2 that the heated water source (heat generator reservoir 80) allows water to flow by gravity from the source to the pump 90 through outlet 82 [FIG.2]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) wherein a heated water source for providing heated water to a pump includes the heated water flowing by gravity from the heated water source to the pump, as taught by West. 
One of ordinary skill in the art would recognize the benefits of this modification as it would enable the system to be efficiently influenced by gravity and may help lessen the strain on pump components as compared to the alternative flow path orientations.  
Regarding the limitation; “…coil”, the limitations are similar in scope to those disclosed in the rejection of claim 21, for more information regarding the limitations please see in re claim 21.
In re claim 30, Martin (US6276443B1) lacks the system of claim 29 further comprising the heated water source is a hot water system for providing hot water, the hot water system being an existing hot water system of a house, of a building or of a facility, from which hot water is flowable, the hot water returnable to the hot water system or not.
Regarding the limitation; West (US 6612267 B1) discloses in a similar invention, regarding combined heating and hot water systems, a consideration for a combination hot water and space heating system 10 including an air handler unit 14 and a low bass boiler type heat generator for instantaneous domestic water heat exchange configured to satisfy normal requirements for a typical household [0019, 0036]. Accordingly, the heated water source (reservoir 80) is part of an existing hot water system of a house for providing domestic hot water from which hot water is flowable (pump 90, system 10) [FIG.2]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a hot water system for providing hot water, the hot water system being an existing hot water system of a house, of a building or of a facility, from which hot water is flowable, the hot water returnable to the hot water system or not, as taught by West. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide hot water for use in common building/interior settings and activities therein, settings such as a house or facility. 
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable Martin (US6276443B1), Martin (US5284027A), and Phillips (US 6070651 A), as applied to claim 21 above and further in view of Rosén (US 20210270491 A1) and Clark (US 20190107296 A1).
In re claim 28, Martin (US6276443B1) lacks the system of claim 21 further comprising a control system, the control system for selectively controlling the pump and including thermostat apparatus for selectively setting a desired temperature for the air adjacent the system.  
Regarding the limitation; “…a control system, the control system for selectively controlling the pump”, Rosén (US 20210270491 A1) discloses in a similar invention, regarding reversible heat pumps used in space heating or cooling, a consideration for a reversible heat pump assembly 100 which is configured to be selectively set in either a heating mode or a cooling mode. Additionally, a controller configured to selectively set the heat pump, comprising a control circuit (44) configured to: for a time period, determine, using a demand determining function (50), a heating demand for heat from one or more local heating circuits (140) connected to the reversible heat pump assembly (100) and a cooling demand for cold from one or more local cooling circuits (140) connected to the reversible heat pump assembly (100); generate, using a control function (52), a control signal indicative of if the reversible heat pump assembly (100) is to be set in either the heating mode or in the cooling mode, wherein the control function is configured to use the heating demand and the cooling demand as input data; and send, using a transmission function (54), the control signal to a heat pump (110) of the reversible heat pump assembly (100).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a control system, the control system for selectively controlling the pump, as taught by Rosén. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide the means for adjusting a pump within a system to enable normal operations.  
Regarding the limitation; “…including thermostat apparatus for selectively setting a desired temperature for the air adjacent the system”, Clark (US 20190107296 A1) discloses in a similar invention, regarding modular heat pump systems, a consideration for a thermostat 136 which includes a communications interface 155, a user interface 148, and a sensor 147. User interface 148 enables a user to enter settings, such as temperature setpoint, operating mode, schedule, and so forth, and communicates the user settings via HVAC network 139 to control hub 160 and/or modular HVAC unit 110. As will be appreciated by one of ordinary skill, thermostat 136 compares the sensed environmental condition, such as temperature, to a setpoint, and communicates a signal to modular HVAC unit 110, control hub 160, or other suitable device to activate or deactivate modular HVAC unit 110 to maintain the conditioned space at the desired setpoint [0047]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a thermostat apparatus for selectively setting a desired temperature for the air adjacent the system, as taught by Clark. 
One of ordinary skill in the art would recognize the benefits of this modification as it would enable a user to interact with an air conditioning system in order to set system operating parameters and to obtain system status [0047]. 
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US6276443B1) and further in view of Martin (US5284027A), Phillips (US 6070651 A), Rosén (US 20210270491 A1), West (US 6612267 B1), and Clark (US 20190107296 A1).
In re claim 35, Martin (US6276443B1) discloses a system for treating air, 
the system having a coil (multi-slab coil 20), the coil having fluid pathway structure through which fluid is flowable [0041; FIG.4], the fluid comprising heat exchange fluid (refrigerant fluid [0041]), 

Martin (US6276443B1) lacks: 
a housing within which the coil is disposed, and 
a pump, the pump within the housing and disposed so that at least a portion thereof is encompassed by part of the coil, 
the pump for selectively pumping heating fluid through the fluid pathway structure of the coil to heat air, or the pump for pumping cooling fluid through the fluid pathway structure of the coil to cool air
a first source for supplying heating fluid to the fluid pathway structure for flow to the coil
wherein the first source is a hot water system for providing hot water, the hot water system being an existing hot water system of a house, of a building or of a facility, from which hot water is flowable, the first source being one of a first heated water source from which heated water is flowable to the system and is then flowable back to the first source, a second heated water source from which heated water is flowable and is then pumpable to the system and is then flowable to a drain, reservoir or exhaust, or a heated water source which comprises both a first heated source and a second heated source which can both be used together or one of which can be used separately
the pump in fluid communication with the fluid pathway structure for pumping the heating fluid from the first source to the coil and from the coil, the pump for pumping the heating fluid from the coil back to the first source or from the coil to a location outside the housing
a second source for supplying cooling fluid to the coil, the fluid pathway structure including cooling fluid pathway structure for the cooling fluid to flow to the coil and from the coil, 
the pump in fluid communication with the cooling fluid pathway structure for pumping the cooling fluid from the second source to the coil and from the coil, the pump for pumping the cooling fluid from the coil back to the second source, or from the coil to a location outside the housing,
a control system, the control system for selectively controlling the pump and 
including thermostat apparatus for selectively setting a desired temperature for the air adjacent the system.

Regarding the limitation; “…a housing within which the coil is disposed”, Martin (US5284027A) discloses in a similar invention, regarding air conditioning systems, a consideration for a housing (housing 14 [0068; FIG.2]) within which a coil 24 is disposed. [0030, 0060; FIG.11] 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a housing, as taught by Martin (US5284027A). 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an enclosure within which a coil can be placed, providing protection for interior components from exterior environments and obstructions.  
Regarding the limitation; “…a pump, the pump within the housing and disposed so that at least a portion thereof is encompassed by part of the coil”, Phillips (US 6070651 A) discloses in a similar invention, regarding thermal heating and cooling, a consideration for a pump 28 which is provided for pumping fluid from the input conduit through the first transfer coil to the output conduit [0032; FIG.3]. Phillips further discloses that the pump 28 is disposed within the housing 11 on the coil 18 as seen in FIG.3. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a pump, the pump within the housing on the coil, as taught by Phillips. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for moving a fluid through a system, via a pump, and further provides a pump disposed within a housing on a coil, reducing the travel time between the pump system and the fluid pathways; a configuration which increases the effectivity of maintain a desired flow between components by decreasing travel time and distance.  
Regarding the limitation; “…the pump for selectively pumping heating fluid through the fluid pathway structure of the coil to heat air, or the pump for pumping cooling fluid through the fluid pathway structure of the coil to cool air”, Rosén (US 20210270491 A1) discloses in a similar invention, regarding reversible heat pumps used in space heating or cooling, a consideration for a reversible heat pump assembly 100 which is configured to be selectively set in either a heating mode or a cooling mode. Hence, at a specific point in time the reversible heat pump assembly 100 may be set in one of the heating mode or a cooling mode [0097]. The thermal energy circuit 10 comprises two conduits 12, 14 for allowing flow of heat transfer liquid therethrough. The temperature of the heat transfer liquid of the two conduits 12, 14 is set to be different. A hot conduit 12 in the thermal energy circuit 10 is configured to allow heat transfer liquid of a first temperature to flow therethrough. A cold conduit 14 in the thermal energy circuit 10 is configured to allow heat transfer liquid of a second temperature to flow therethrough. The second temperature is lower than the first temperature [0072]. Rosén further discloses that the system comprises a heat pump connection 136a connected to the second side outlet 134, a heating circuit connection 136b arranged to be connected to a heating circuit 140, and a cooling circuit connection 136c arranged to be connected to a cooling circuit 150. A control signal which comprises information regarding settings for the pump; upon the control signal comprises information pertaining to setting the reversible heat pump assembly in the heating mode, setting a reversing valve of the heat pump such that refrigerant of the heat pump is flowing from a first side coil to a second side coil, and upon the control signal comprises information pertaining to setting the reversible heat pump assembly in the cooling mode, setting the reversing valve of the heat pump such that refrigerant of the heat pump is flowing from the second side coil to the first coil [0096-0100, Claim 9; FIG.2].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a pump for selectively pumping heating fluid through the fluid pathway structure of the coil to heat air, or the pump for pumping cooling fluid through the fluid pathway structure of the coil to cool air, as taught by Rosén. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a system capable of pumping either heating or cooling fluid through a coil, for conditioning a space, according the environmental conditions set by an operator. 
Regarding the limitation; “…a first source for supplying heating fluid to the fluid pathway structure for flow to the coil”, West (US 6612267 B1) discloses in a similar invention, regarding combined heating and hot water systems, a consideration for a boiler connected through boiler water outlet 82 to a variable speed circulating pump 90, which delivers the hot boiler water through conduits 92, 93 and 94 to a boiler water inlet 96 in instantaneous heat exchanger 54 [0028; FIG.2]. Hot boiler water then flows downwardly through tubular member 56, through boiler water crossover conduit 98, and upwardly through tubular member 58 to a boiler water outlet 100 of heat exchanger 54. A boiler water return line 102 then delivers the boiler water to a three way-valve 104, and then through a valve outlet 106 back to heat generator boiler water inlet 84 to complete the boiler water flow circuit connecting the heat exchanger 54 and the heat generator reservoir 80 in series [0028; FIG.2].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a first source for supplying heating fluid to the fluid pathway structure for flow to the coil, as taught by West. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a dedicated source of heat for use in providing thermal energy to heating circuit. 
Regarding the limitation; “…wherein the first source is a hot water system for providing hot water, the hot water system being an existing hot water system of a house, of a building or of a facility, from which hot water is flowable, the first source being one of a first heated water source from which heated water is flowable to the system and is then flowable back to the first source, a second heated water source from which heated water is flowable and is then pumpable to the system and is then flowable to a drain, reservoir or exhaust, or a heated water source which comprises both a first heated source and a second heated source which can both be used together or one of which can be used separately”, West (US 6612267 B1) discloses in a similar invention, regarding combined heating and hot water systems, a consideration for a combination hot water and space heating system 10 including an air handler unit 14 and a low bass boiler type heat generator for instantaneous domestic water heat exchange configured to satisfy normal requirements for a typical household [0019, 0036]. Accordingly, the heated water source (reservoir 80) is part of an existing hot water system of a house for providing domestic hot water from which hot water is flowable (pump 90, system 10) [FIG.2]. West further discloses a boiler connected through boiler water outlet 82 to a variable speed circulating pump 90, which delivers the hot boiler water through conduits 92, 93 and 94 to a boiler water inlet 96 in instantaneous heat exchanger 54. Hot boiler water then flows downwardly through tubular member 56, through boiler water crossover conduit 98, and upwardly through tubular member 58 to a boiler water outlet 100 of heat exchanger 54. A boiler water return line 102 then delivers the boiler water to a three way-valve 104, and then through a valve outlet 106 back to heat generator boiler water inlet 84 to complete the boiler water flow circuit connecting the heat exchanger 54 and the heat generator reservoir 80 in series [0028; FIG.2].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include wherein the first source is a hot water system for providing hot water, the hot water system being an existing hot water system of a house, of a building or of a facility, from which hot water is flowable, the first source being one of a first heated water source from which heated water is flowable to the system and is then flowable back to the first source, a second heated water source from which heated water is flowable and is then pumpable to the system and is then flowable to a drain, reservoir or exhaust, or a heated water source which comprises both a first heated source and a second heated source which can both be used together or one of which can be used separately, as taught by West. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a source for domestic hot water which can be used to exchange heat within a system configured to allow heat exchange fluid to flow through and be exhausted out of a system in order to maintain and regenerate heat exchange capabilities.  
Regarding the limitation; “…the pump in fluid communication with the fluid pathway structure for pumping the heating fluid from the first source to the coil and from the coil, the pump for pumping the heating fluid from the coil back to the first source or from the coil to a location outside the housing”, West (US 6612267 B1) discloses in a similar invention, regarding combined heating and hot water systems, a consideration for a boiler connected through boiler water outlet 82 to a variable speed circulating pump 90, which delivers the hot boiler water through conduits 92, 93 and 94 to a boiler water inlet 96 in instantaneous heat exchanger 54. Hot boiler water then flows downwardly through tubular member 56, through boiler water crossover conduit 98, and upwardly through tubular member 58 to a boiler water outlet 100 of heat exchanger 54. A boiler water return line 102 then delivers the boiler water to a three way-valve 104, and then through a valve outlet 106 back to heat generator boiler water inlet 84 to complete the boiler water flow circuit connecting the heat exchanger 54 and the heat generator reservoir 80 in series [0028; FIG.2].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include the pump in fluid communication with the fluid pathway structure for pumping the heating fluid from the first source to the coil and from the coil, the pump for pumping the heating fluid from the coil back to the first source or from the coil to a location outside the housing, as taught by West. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a system capable of allowing a heat exchange fluid to flow from a source, through a system, and then exhausted out in order to have the systems heat exchange capability refreshed during normal operations.
Regarding the limitation; “…a second source for supplying cooling fluid to the coil, the fluid pathway structure including cooling fluid pathway structure for the cooling fluid to flow to the coil and from the coil”, Phillips (US 6070651 A) discloses in a similar invention, regarding thermal heating and cooling, a consideration for a pump 28 Phillips teaches a system including a pump, a first and second transfer coil, and a fan with distal ends of the intake and output conduits fluidly connectable to a fluid source which can be used with either a first (heating) or second (cooling) source to condition a space [0034, FIG.1, 3-5]. Phillips further discloses methods for the use of a second source in order to cool the system; wherein, examples for cooling the second transfer coil 25 include submerging the second transfer coil in a lake or a stream, in an ice chest or cooler and even a bucket of cool water. Optionally, the distal ends 23,24 of the intake and output conduits 19,20 without the second transfer coil 25 are submergible into a body of water 27 such as a lake or even a bucket of water to draw water into the intake conduit 19 from the body of water 26 and discharge water from the output conduit 20 into the body of water 26 as illustrated in FIG. 4 [0035]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include comprising a second source for supplying cooling fluid to the coil, the fluid pathway structure including cooling fluid pathway structure for the cooling fluid to flow to the coil and from the coil, as taught by Phillips. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a source of supplying cooling fluid for use in a system which conditions and cools an enclosed space.  
Regarding the limitation; “…the pump in fluid communication with the cooling fluid pathway structure for pumping the cooling fluid from the second source to the coil and from the coil, the pump for pumping the cooling fluid from the coil back to the second source, or from the coil to a location outside the housing”, Phillips (US 6070651 A) discloses in a similar invention, regarding thermal heating and cooling, a consideration for a pump 28 Phillips teaches a system including a pump, a first and second transfer coil, and a fan with distal ends of the intake and output conduits fluidly connectable to a fluid source which can be used with either a first (heating) or second (cooling) source to condition a space [0034, FIG.1, 3-5]. Phillips further discloses methods for the use of a second source in order to cool the system; wherein, examples for cooling the second transfer coil 25 include submerging the second transfer coil in a lake or a stream, in an ice chest or cooler and even a bucket of cool water. Optionally, the distal ends 23,24 of the intake and output conduits 19,20 without the second transfer coil 25 are submergible into a body of water 27 such as a lake or even a bucket of water to draw water into the intake conduit 19 from the body of water 26 and discharge water from the output conduit 20 into the body of water 26 as illustrated in FIG. 4 [0035]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include the pump in fluid communication with the cooling fluid pathway structure for pumping the cooling fluid from the second source to the coil and from the coil, the pump for pumping the cooling fluid from the coil back to the second source, or from the coil to a location outside the housing, as taught by Phillips. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a system capable of allowing a heat exchange fluid to flow from a source, through a system, and then exhausted out in order to have the systems heat exchange capability refreshed during normal operations. 
Regarding the limitation; “…a control system, the control system for selectively controlling the pump”, Rosén (US 20210270491 A1) discloses in a similar invention, regarding reversible heat pumps used in space heating or cooling, a consideration for a reversible heat pump assembly 100 which is configured to be selectively set in either a heating mode or a cooling mode. Additionally, a controller configured to selectively set the heat pump, comprising a control circuit (44) configured to: for a time period, determine, using a demand determining function (50), a heating demand for heat from one or more local heating circuits (140) connected to the reversible heat pump assembly (100) and a cooling demand for cold from one or more local cooling circuits (140) connected to the reversible heat pump assembly (100); generate, using a control function (52), a control signal indicative of if the reversible heat pump assembly (100) is to be set in either the heating mode or in the cooling mode, wherein the control function is configured to use the heating demand and the cooling demand as input data; and send, using a transmission function (54), the control signal to a heat pump (110) of the reversible heat pump assembly (100).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a control system, the control system for selectively controlling the pump, as taught by Rosén. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide the means for adjusting a pump within a system to enable normal operations.  
Regarding the limitation; “…and including thermostat apparatus for selectively setting a desired temperature for the air adjacent the system.”, Clark (US 20190107296 A1) discloses in a similar invention, regarding modular heat pump systems, a consideration for a thermostat 136 which includes a communications interface 155, a user interface 148, and a sensor 147. User interface 148 enables a user to enter settings, such as temperature setpoint, operating mode, schedule, and so forth, and communicates the user settings via HVAC network 139 to control hub 160 and/or modular HVAC unit 110. As will be appreciated by one of ordinary skill, thermostat 136 compares the sensed environmental condition, such as temperature, to a setpoint, and communicates a signal to modular HVAC unit 110, control hub 160, or other suitable device to activate or deactivate modular HVAC unit 110 to maintain the conditioned space at the desired setpoint [0047]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Martin (US6276443B1) to include a thermostat apparatus for selectively setting a desired temperature for the air adjacent the system, as taught by Clark. 
One of ordinary skill in the art would recognize the benefits of this modification as it would enable a user to interact with an air conditioning system in order to set system operating parameters and to obtain system status [0047]. 
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763